Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.  
Claim 20 is directed to an abstract idea without significantly more.
Regarding step 1, claim 20 falls within one of the four statutory categories.  The claim recites a series of steps and, therefore, is a process.
Regarding step 2A prong 1, claim 20 recites an abstract idea – mathematics. Steps 2-4 of the process explicitly say they are calculating something.  Step 1 (holding) does not recite an abstract idea because it is, instead, directed to mere gather of information.  However, the feature is insignificant.  The method steps are directed to mathematical relationships.  Claim 20 therefore recites the judicial exception of mathematical concepts.
not recite any additional elements.  The claim does not explicitly recite that the steps are performed by a computer.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  
Regarding step 2B, the analysis is the same as for step 2A prong 2.  Claim 20 is therefore non-statutory.

				Conclusion  

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

4.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the apparatus comprising: 
a first holding unit and a second holding unit configured to hold first-type data and second-type data, respectively; 
a first operation unit configured to execute a first product-sum operation based on the first-type data; 
a branch unit configured to output an operation result of the first product-sum operation in parallel; 
a sampling unit configured to sample the operation result to output a sampling result; and 
a second operation unit configured to execute a second product-sum operation based on the second-type data and the sampling result
features as recited in independent claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Tan V Mai/ 		Primary Examiner, Art Unit 2182